Opinion filed April 17, 2014




                                      In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00371-CV
                                    __________

                               JERRY BOX, Appellant
                                         V.
                CITY OF GOLDSMITH, TEXAS, Appellee


                      On Appeal from the 70th District Court
                                 Ector County, Texas
                          Trial Court Cause No. A-134,288


                      MEMORANDUM OPINION
       Appellant, Jerry Box, filed a notice of appeal on November 15, 2013.
According to the district clerk, Appellant has not filed a designation of record, paid
for the clerk’s record, or made arrangements to pay for it.             See TEX. R.
APP. P. 35.3(a). We notified Appellant by letter that the clerk’s record is past due,
that Appellant must resolve this matter by April 8, 2014, and that this appeal would
be subject to dismissal if Appellant failed to timely resolve this matter. See
TEX. R. APP. P. 37.3(b). Appellant has not done so.
      Accordingly, we dismiss this appeal for want of prosecution.    TEX. R.
APP. P. 37.3(b), 42.3(b).


                                                  PER CURIAM


April 17, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2